Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 



The closest known prior art is Liu et al. (U.S. Publication No.  20200214349).  Liu et al. does not show a liquid transporting cotton (13; claim 1, line 6) inserted into the liquid storage cavity (113; claim 1, line 8).  The cotton 3 of Liu et al. does not go in the liquid chamber 2.  Fig. 2 of Liu et al. shows holes in the side of the liquid chamber 2 that allow the fluid to flow out of the liquid chamber 2 and onto the cotton 3. The following structure of a liquid transporting cotton, the cooling block has an atomizing hole and an oil return hole and the end cap contact with tand fixes the cooling block (claim 1) is not shown in a single prior art document and the examiner does not know of a reasonable rational to combine the art such that the structure would have been obvious to one of ordinary skill in the art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, Liu et al. (U.S. Publication No.  202103788303) shows (cover sheet) an electronic cigarette with an atomizer, but does not show the end cap (115; claim 1, line 12) contacts with and fixes the cooling block (14; claim 1, line 12).  Hua et al. (U.S. Publication No.  20210077751) teaches in para. 20 with an oil injection hole 210 in communication with the liquid storage chamber 26.  The oil injection hole is not equivalent to the claimed oil return hole 144 (claim 1, line 10).  Further, Hua et al. does not teach the liquid transporting cotton 13 (claim 1, line 6) of the claimed invention. Guo et al. (U.S. Publication No.  20180325169) shows cotton 9 in fig. 3, but does not show the return hole 144 (claim 1, line 10).  

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
May 21, 2022